PER CURIAM.
It was improper for the court to grant an order on the ex parte application of the guardian of the person requiring the guardian of the property of the infant to pay over money to the attorney of the former, and the motion to vacate the order so improperly made should have been granted. The petition on which the first order was granted does not set forth the nature of the services rendered and to be rendered with sufficient definiteness and certainty.
The order denying the motion should be reversed, with $io costs and disbursements, and the motion granted, with costs, but without prejudice to a renewal of the application by the respondent upon proper papers and upon notice.